Title: From Thomas Jefferson to James Madison, [ca. March 1790]
From: Jefferson, Thomas
To: Madison, James



Th: J. to Mr. Madison
[ca. Mch. 1790]

I forgot to take your final opinion last night as to the mode of conveying official communications from the states through the channel of the President to the two federal houses. Whether it will be best to do it

1. By message from the president through Mr. Lear?
2. By do.through Th:J. appearing personally?
3. By do.through do. by way of letter?

Be so good as to say what you think. I must be troublesome to you till I know better the ground on which I am placed. Indeed this consultation is by the desire of the president.
R.S.V.P.
